           Case 19-12115-abl           Doc 34       Entered 08/26/19 09:09:11        Page 1 of 41



1     lli on       i t
      e a a ar o 1         3
2                    R R
        1     ani Ri ge e 11
3
      a ega            1
      el         2 2 1
      a           2 2 32
         ail a     i t g i ottila o

      ttorne for re itor
          an r t         a           r tee of
     gloo erie      r t


                                                                   R P               R

1                                                       R

11

12
     n re                                                           ASE NO 1 1211 a l
13

1                      R    R
                                                                  M            RR       R M               11
1                                                                        Sectio 3 2 an r t R le           1
                                 e tor
1

1

1

1

2
           I    IN ROD          ION
21
       O ES NO                  an     r t      a     r tee of t e gloo erie         r t             an   o e
22
     t i       o rt for an or er ter inating t e a to ati      ta allo ing Mo ant to ro ee       it an
23
      o        lete an an all ontra t al an         tat tor re e ie in i ent to it   e rit intere t el in real
2

2                                                                              GHIDO I BERGER
     Motion for Relief                                                           ALLISON S H ID
2    Page 1                                                                     S ANISH RIDGE A E
                                                                               LAS EGAS N
2                                                                               HONE
                                                                                 A
2
              Case 19-12115-abl                     Doc 34      Entered 08/26/19 09:09:11                  Page 2 of 41



1        ro ert       o         onl     e ri e a 12              en oo Roa            anta ar ara                31       t e
2    an legall             e ri e a           et fort in t e ee of r t atta e a an                            i it to t e e laration of

3                  inan ial er i e in                 ort of Mo ant Motion for Relief fro                  ta    on file it t e o rt
     Mo ant f rt er ee                  relief in or er to at it o tion offer               ro i e an enter into an             otential
     for earan e agree ent loan                       o ifi ation refinan e agree ent or ot er loan or o t lo                         itigation
     agree ent an to onta t t e orro er                           ia tele    one or ritten orre on en e to offer                           an
     agree ent               i         all e non re o r e nle            in l     e in a reaffir ation agree ent Mo ant
     f rt er          o e t at a ent o e tion t e ro i ion of                        R       P         1a 3      e ai e to a oi
     f rt er eterioration of Mo ant                       e re     o ition
              II          RISDI        ION
1
                            i        o rt a         ri i tion o er t i      ro ee ing         r ant to 2                  133 an 2
11
                      1          2             i     a e relate to a a e n er itle 11 of t e nite                     tate      o e
12
          i        ro ee ing i         efine a a          ore ro ee ing a t at i             efine in t e o e
13
              III S ANDING
1
                            n er 11                   3 2 a art      ee ing relief fro           ta        t ea       art in intere t           o
1
     e ta li          t at Mo ant i a               art in intere t it          t e ta li     t at it a at lea t a olora le lai                 to
1
     t e ro ert t at i t e                         e t of t e   otion n t e a e at ar Mo ant                    lai   i      a e on t e ote
1
     an            ee of r t atta e to t e e laration of                           inan ial er i e in                 ort of Mo ant
1
     Motion for Relief fro                    ta     on file it t e o rt Mo ant intere t in t e ote an                            ee of r t
1
     i        e ri e a o e
2

21

22

23
                            e ee of r t a t a t e e rit for t e e tor                                  a   ent on t e ote             e ee
2

2                                                                                                     GHIDO I BERGER
     Motion for Relief                                                                                  ALLISON S H ID
2    Page 2                                                                                            S ANISH RIDGE A E
                                                                                                      LAS EGAS N
2                                                                                                      HONE
                                                                                                        A
2
         Case 19-12115-abl                      Doc 34       Entered 08/26/19 09:09:11                         Page 3 of 41



1    of r t i re or e                 it t e o nt in               i       t e ro ert i             it ate a e i en e of t e e t

2     e ri e in t e ote for t e enefit of an                                  e    ent artie t at            a ta e an intere t in t e

3     ro ert      e ri e

        I       A        S

                 e tor file t i                a ter 13 an r           t        a e on        ril     2 1      t e I
     Plan a file on                  ril 1     2 1        e Plan treat ent in l                e      re itor for ire t a                ent

      re itor ol         an ote ate                  l 3 2     3 in t e rin i al a o nt of 3                                         i     i   e re

        a ee of r t of t e a e ate an i                                igne            o nn         ar er an       arri ar er e re                t e

     real ro ert lo ate at 12                        en oo Roa              anta ar ara                 31             e tor file an           Parte

1    Motion for Referral to t e MMM on Ma                              2 1

11             INS ALL EN DE A L
12                  of    1 2 1               e tor i    o t etition              e for t e Ma 1 2 1               a    ent t ro g             g t1

13             2 1           ont l       ortgage a           ent a follo

1                    11              11                        a        ent            1                                    23 3

1                ttorne        ee an            ot                                                                      1        1

1                        D

1

1

1           IA        HORI

2       A                E               G           R                             S                           L            A

21

22                   Mo ant                  it t at a e e i t to grant relief n er Sectio 3                                         an r t

23    o e Sectio 3                           ro i e t at a art              a     ee relief fro          ta     ae          on       a e

2

2                                                                                                       GHIDO I BERGER
     Motion for Relief                                                                                    ALLISON S H ID
2    Page 3                                                                                              S ANISH RIDGE A E
                                                                                                        LAS EGAS N
2                                                                                                        HONE
                                                                                                          A
2
            Case 19-12115-abl                             Doc 34               Entered 08/26/19 09:09:11                          Page 4 of 41



1    in l       ing la          of a e         ate rote tion                      e     ate rote tion an e offere in t e for                          of a       or

2     erio i           a        ent or t e e i ten e of a                        ffi ient e         it            ion

3                          Mo ant                   it t at a e            ate rote tion in t i                   a e re ire nor al an                erio i      a

      a         ent to Mo ant a                           alle for               t e     ote             e        orro er         a e not      a e a      ortgage

      a         ent to Mo ant in                                                               ontin ing fail re to                    aintain re ire reg lar
      a         ent        a      een el             in an of it elf to on tit te                                ffi ient a e for granting a              otion to

       o if t e ta                             e      i e t       o

                                                   citi           e        i     e                                                                ee         o        e

      o e                          3                                                         citi            i     e               t              e     orro er

1    fail re to ten er reg lar ongoing                                ont l            ortgage a                 ent i      ffi ient a e to ter inate t e

11   a to ati              ta

12              II             ON L SION
13          R              R     Mo ant re e tf ll re                           e t an r er e entere                        t i        o rt a follo

1           1         er inating t e a to ati                         ta         r ant to 11                        3 2 allo ing Mo ant to i               e iatel

1     ro ee            it an           o       lete an an all ontra t al an                              tat tor re e ie in i ent to t e e rit

1    intere t el                n er it            ote an      ee of r t in t e Pro ert

1           2          at t e 1            a        ta      e ri e                    an r     t     R le              1a 3       e ai e

1           3          at t e o e tor ta                      e        o ifie or ter inate on t e a e ter                                a t e a to ati          ta
1
                      ranting Mo ant lea e to fore lo e on t e Pro ert an to enfor e t e e rit intere t n er
2
     t e ote an                  ee of r t in l                   ing an a tion ne e ar to o tain o e ion of t e Pro ert
21
                     Per itting Mo ant to offer an                              ro i e orro er                    it infor ation regar ing a otential
22
     for earan e agree ent loan                             o ifi ation refinan e agree ent or ot er loan or o t lo
23
       itigation agree ent an to enter into                                           agree ent it                 orro er
2

2                                                                                                                        GHIDO I BERGER
     Motion for Relief                                                                                                     ALLISON S H ID
2    Page                                                                                                                 S ANISH RIDGE A E
                                                                                                                         LAS EGAS N
2                                                                                                                         HONE
                                                                                                                           A
2
            Case 19-12115-abl      Doc 34    Entered 08/26/19 09:09:11          Page 5 of 41



1                at t e attorne   fee an    o t in rre     Mo ant for filing t e in tant Motion e

2    in l    e in t e o t tan ing alan e of t e ote a allo e     n er a       li a le non an r t   la

3    an
               or        ot er an f rt er relief a t e o rt ee        t an    ro er


                                                                  R     R       P

                    g t2    2 1                              lli on     i t
                                                    lli on        i t
                                                    e a a ar o 1          3
                                                      i otti erger
                                                      1     ani Ri ge e             11
                                                    a ega             1
1
                                                   P one            2 2 1
11                                                  a            2 2 32

12

13

1

1

1

1

1

1

2

21

22

23

2

2                                                                        GHIDO I BERGER
     Motion for Relief                                                     ALLISON S H ID
2    Page                                                                 S ANISH RIDGE A E
                                                                         LAS EGAS N
2                                                                            HONE
                                                                              A
2
Case 19-12115-abl   Doc 34   Entered 08/26/19 09:09:11   Page 6 of 41
Case 19-12115-abl   Doc 34   Entered 08/26/19 09:09:11   Page 7 of 41
Case 19-12115-abl   Doc 34   Entered 08/26/19 09:09:11   Page 8 of 41
Case 19-12115-abl   Doc 34   Entered 08/26/19 09:09:11   Page 9 of 41




Exhibit “A”
CaseCase 19-12115-abl
    19-12115-abl      Claim
                  Doc 34    4-1 Filed
                          Entered     06/14/19
                                  08/26/19       PagePage
                                           09:09:11  52 of 10
                                                           85 of 41
CaseCase 19-12115-abl
    19-12115-abl      Claim
                  Doc 34    4-1 Filed
                          Entered     06/14/19
                                  08/26/19       PagePage
                                           09:09:11  53 of 11
                                                           85 of 41
CaseCase 19-12115-abl
    19-12115-abl      Claim
                  Doc 34    4-1 Filed
                          Entered     06/14/19
                                  08/26/19       PagePage
                                           09:09:11  54 of 12
                                                           85 of 41
CaseCase 19-12115-abl
    19-12115-abl      Claim
                  Doc 34    4-1 Filed
                          Entered     06/14/19
                                  08/26/19       PagePage
                                           09:09:11  55 of 13
                                                           85 of 41
Case 19-12115-abl   Doc 34   Entered 08/26/19 09:09:11   Page 14 of 41




Exhibit “B”
CaseCase 19-12115-abl
    19-12115-abl      ClaimEntered
                  Doc 34    4-1 Filed  06/14/19
                                   08/26/19       PagePage
                                            09:09:11   56 of 15
                                                             85 of 41
CaseCase 19-12115-abl
    19-12115-abl      ClaimEntered
                  Doc 34    4-1 Filed  06/14/19
                                   08/26/19       PagePage
                                            09:09:11   57 of 16
                                                             85 of 41
CaseCase 19-12115-abl
    19-12115-abl      ClaimEntered
                  Doc 34    4-1 Filed  06/14/19
                                   08/26/19       PagePage
                                            09:09:11   58 of 17
                                                             85 of 41
CaseCase 19-12115-abl
    19-12115-abl      ClaimEntered
                  Doc 34    4-1 Filed  06/14/19
                                   08/26/19       PagePage
                                            09:09:11   59 of 18
                                                             85 of 41
CaseCase 19-12115-abl
    19-12115-abl      ClaimEntered
                  Doc 34    4-1 Filed  06/14/19
                                   08/26/19       PagePage
                                            09:09:11   60 of 19
                                                             85 of 41
CaseCase 19-12115-abl
    19-12115-abl      ClaimEntered
                  Doc 34    4-1 Filed  06/14/19
                                   08/26/19       PagePage
                                            09:09:11   61 of 20
                                                             85 of 41
CaseCase 19-12115-abl
    19-12115-abl      ClaimEntered
                  Doc 34    4-1 Filed  06/14/19
                                   08/26/19       PagePage
                                            09:09:11   62 of 21
                                                             85 of 41
CaseCase 19-12115-abl
    19-12115-abl      ClaimEntered
                  Doc 34    4-1 Filed  06/14/19
                                   08/26/19       PagePage
                                            09:09:11   63 of 22
                                                             85 of 41
CaseCase 19-12115-abl
    19-12115-abl      ClaimEntered
                  Doc 34    4-1 Filed  06/14/19
                                   08/26/19       PagePage
                                            09:09:11   64 of 23
                                                             85 of 41
CaseCase 19-12115-abl
    19-12115-abl      ClaimEntered
                  Doc 34    4-1 Filed  06/14/19
                                   08/26/19       PagePage
                                            09:09:11   65 of 24
                                                             85 of 41
CaseCase 19-12115-abl
    19-12115-abl      ClaimEntered
                  Doc 34    4-1 Filed  06/14/19
                                   08/26/19       PagePage
                                            09:09:11   66 of 25
                                                             85 of 41
CaseCase 19-12115-abl
    19-12115-abl      ClaimEntered
                  Doc 34    4-1 Filed  06/14/19
                                   08/26/19       PagePage
                                            09:09:11   67 of 26
                                                             85 of 41
CaseCase 19-12115-abl
    19-12115-abl      ClaimEntered
                  Doc 34    4-1 Filed  06/14/19
                                   08/26/19       PagePage
                                            09:09:11   68 of 27
                                                             85 of 41
CaseCase 19-12115-abl
    19-12115-abl      ClaimEntered
                  Doc 34    4-1 Filed  06/14/19
                                   08/26/19       PagePage
                                            09:09:11   69 of 28
                                                             85 of 41
CaseCase 19-12115-abl
    19-12115-abl      ClaimEntered
                  Doc 34    4-1 Filed  06/14/19
                                   08/26/19       PagePage
                                            09:09:11   70 of 29
                                                             85 of 41
CaseCase 19-12115-abl
    19-12115-abl      ClaimEntered
                  Doc 34    4-1 Filed  06/14/19
                                   08/26/19       PagePage
                                            09:09:11   71 of 30
                                                             85 of 41
CaseCase 19-12115-abl
    19-12115-abl      ClaimEntered
                  Doc 34    4-1 Filed  06/14/19
                                   08/26/19       PagePage
                                            09:09:11   72 of 31
                                                             85 of 41
CaseCase 19-12115-abl
    19-12115-abl      ClaimEntered
                  Doc 34    4-1 Filed  06/14/19
                                   08/26/19       PagePage
                                            09:09:11   73 of 32
                                                             85 of 41
Case 19-12115-abl   Doc 34   Entered 08/26/19 09:09:11   Page 33 of 41




Exhibit “ ”
Case Case
     19-12115-abl  Doc 34
          19-12115-abl     Entered
                       Claim       08/26/19
                             4-1 Filed      09:09:11
                                       06/14/19  Page Page
                                                      74 of 34
                                                            85 of 41
Case Case
     19-12115-abl  Doc 34
          19-12115-abl     Entered
                       Claim       08/26/19
                             4-1 Filed      09:09:11
                                       06/14/19   PagePage
                                                      75 of 35
                                                            85 of 41
CaseCase 19-12115-abl
    19-12115-abl      ClaimEntered
                  Doc 34    4-1 Filed  06/14/19
                                   08/26/19       PagePage
                                            09:09:11   76 of 36
                                                             85 of 41
CaseCase 19-12115-abl
    19-12115-abl      ClaimEntered
                  Doc 34    4-1 Filed  06/14/19
                                   08/26/19       PagePage
                                            09:09:11   77 of 37
                                                             85 of 41
CaseCase 19-12115-abl
    19-12115-abl      ClaimEntered
                  Doc 34    4-1 Filed  06/14/19
                                   08/26/19       PagePage
                                            09:09:11   78 of 38
                                                             85 of 41
CaseCase 19-12115-abl
    19-12115-abl      ClaimEntered
                  Doc 34    4-1 Filed  06/14/19
                                   08/26/19       PagePage
                                            09:09:11   79 of 39
                                                             85 of 41
             Case 19-12115-abl                Doc 34    Entered 08/26/19 09:09:11         Page 40 of 41



1    A            S
                  ES
                  1 43
2       I OTTI ER ER
3      1 S      R    A                       115
         V     V    14
4    T     4 42 2 1
     F      4 42 2 32
5    E

     A                     C
         S            T            A     T
     I        S            III T

                                              ITE STATES A               R    TC CO RT

1                                                      ISTRICT OF EVA A

11                                                     AS VE AS IVISIO

12
     I R                                                                     CASE O   1 12115
13
         O                TARVER                                             C A TER 13
14
15                                                                           CERTIFIC TE OF ER ICE

1
1
1
1
2
21
                                                   CERTIFIC TE OF ER ICE
22
23                I                            C         O           S        C       I
24
                                                                                          1 2 O   T
25
     A                S        A       CA 2    5
2
2                 I

2                                                            S                 S




                                                                 1
                                                   CERTIFICATE OF SERVICE
         Case 19-12115-abl               Doc 34        Entered 08/26/19 09:09:11   Page 41 of 41



1                                            S             S
2
3
     O A           2    2 1 I
4
                            OTIO FOR RE IEF FRO                        T       C
5
                        R




     V              S
                                                                          C
1     O     TARVER                                                 C RISTO ER ATRIC          R E
11   1 2 AS R    R                                                 21 S AR A
            V      V                    32                          AS VE AS V 1 1
12
                                                                   T
13                                                                 AT EE A EAVITT
14                                                                 11 SO T 4T ST S ITE    1 1
                                                                   AS VE AS V 1 1
15
                    F       C                A                             I
1                  S                S
1
1          V E                                                                               R
     E                       C
1
2          F            I                                                                S
     A
21
           E                    A        2       2 1   S       A       C
22
23   s
     E         A
24
25
2
2
2




                                                               2
                                                 CERTIFICATE OF SERVICE
